UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 96-7697



FRANKIE L. MCCOY, SR.,

                                              Plaintiff - Appellant,

          versus

EUGENE NUTH, Warden; REICLYN, Duty Captain; W.
O. FILBERT, Assistant Warden; J. WOULDRIDGE,
Captain,

                                             Defendants - Appellees,

          and

UNKNOWN NAME OF DEFENDANTS, Maryland State
Penitentiary, each defendant is sued in their
individual and official capacity,

                                                          Defendants.




Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
94-3098-CCB)

Submitted:   March 13, 1997                 Decided:   March 19, 1997


Before HALL, ERVIN, and WILKINS, Circuit Judges.

Affirmed by unpublished per curiam opinion.
Frankie L. McCoy, Sr., Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Glenn William Bell, OFFICE OF THE ATTORNEY GEN-
ERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error. Ac-

cordingly, we affirm on the reasoning of the district court. McCoy
v. Nuth, No. CA-94-3098-CCB (D. Md. Aug. 28, 1996). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument
would not aid the decisional process.




                                                          AFFIRMED




                                2